DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn. Modified grounds for rejection, necessitated by the amendments, are discussed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tray positional sensor”, “heated cover positional sensor”, and “second tab” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “tray positional sensor”, “heated cover positional sensor”, and “second tab”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner cannot find support for a “tray positional sensor”, “heated cover positional sensor”, and “second tab”.  There appears to be one positional sensor discussed in the specification as filed. Applicant cites for support para [0345], [0347], [0361] and [0362] of the specification, however “tray positional sensor”, “heated cover positional sensor”, and “second tab” are not discussed in these areas thereby raising the question of new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 now recites in the last wherein clause “wherein the second tab is configured to block emitted light from a heated cover positional sensor to stop the downward movement of the heated cover”.  It is not clear whether the “heated cover positional sensor” is part of the invention or not as it is not positively recited.  The 
In addition, claim 1 recites a light source and a detector combination.  However, the claim fails to provide any structural relationship between the light source and detector and the other elements of the claim (e.g., sample holder, sample block, control system, tray, heated cover, etc.)  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasenheim et al., (US 2012/0080610; hereinafter “Blasenheim”) in view of Heimberg (US 6,153,426).
As to claim 1, 3, and 4, Blasenheim teaches a biological analysis system comprising: 
a light source and detector combination (200 and 300; see para [0534] et seq.);
a sample holder comprising an upper surface (microplate 20);
a sample block assembly comprising a sample block (reads on thermocycler block 102) configured to accommodate the sample holder, the sample holder configured to receive a plurality of samples (wells 26); 
a control system 1010 configured to cycle the plurality of samples through a series of temperatures, see para (see para [0517] et seq.);  
an automated tray (horizontally movable tray 150) comprising a slide assembly, the tray configured to reversibly slide the sample block assembly from a closed to an 
a heated cover (cover 80 which can be heated; see para [0463] et seq.) 
Blasenheim also teaches a positional sensor 1487 configured to determine when the automated tray has achieved a defined closed position and defined open position.  Blasenheim teaches an optical camera alignment system a chamber 150 movable between a thermal cycling position adjacent to the thermal cycling system 100 and a loading position remote from the thermal cycling system. The chamber contains microplate 20 and the pressure moving track having a positioning sensor 1487 to determine when the pressure chamber is in the thermal cycling position, (see para [0552]). Blasenheim teaches a clamping assembly configured to engage the upper surface of the sample holder when the heated cover is moved downward onto the sample holder.  The clamping assembly includes first and second limit switches (see para [0565] et seq.)
Blasenheim does not explicit the use of a spring assembly having a second tab configured to block light from a heated cover positional sensor to stop the downward movement of the heated cover. In the related of biological analysis, Heimberg teaches the thermocycler apparatus 1 in accordance with the invention comprises preferably at the top wall 11 of the cover basebody 8 at the portion opposite the freely movable end 21 of the linear motor 20 a switch 22 with which a contact of the freely movable end 21 with the top wall 11 of the cover basebody 8 can be sensed and converted into an electrical signal (see col. 4, lines 27 et seq.) Heimberg also teaches a heated cover comprising a spring assembly configured to engage the upper surface of the sample 
 Blasenheim and Heimberg do not explicitly teach the use of a first tab and second tabs to block emitted light.  However, the use of tabs to block emitted light from the positional sensor is considered well known in the art for providing reliable determination of a position.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.  Applicant argues that the previously cited references do not teach or suggest an automated tray comprising a slide assembly.  First, the phrase automated tray does not include any specific mechanism used to automate the movement of the tray. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  In addition, Blasenheim does in fact teach the rails 1480 (part of the automated tray) can be moved manually or can be motorized (Blasenheim-see para [0553] et seq.)
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798